UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7502


JORGE LUIS REYES, SR.,

                       Plaintiff – Appellant,

          v.

MARGARET DEGLAU; FRANK LARUFFA, Esq., Deputy Commonwealth’s
Attorney for Henrico, Virginia,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:13-cv-00204-HEH)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jorge Luis Reyes, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jorge Luis Reyes, Sr., seeks to appeal the district

court’s order denying his motion for appointment of counsel in

his   ongoing      42   U.S.C.   § 1983    (2012)        suit.     This       court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),      and   certain   interlocutory         and    collateral         orders,    28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                        The order Reyes

seeks   to    appeal    is   neither   a       final   order     nor    an   appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                              DISMISSED




                                           2